Citation Nr: 1035200	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  97-10 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to a higher rating for residuals of a right 
meniscectomy, rated as 20 percent disabling for the period prior 
to July 8, 2000, 30 percent disabling for the period between July 
8, 2000 and September 1, 2003, and noncompensably disabling 
thereafter.

2.  Entitlement to restoration of a 30 percent rating for 
residuals of a right meniscectomy for the period beginning 
September 1, 2003.

3.  Entitlement to an initial rating in excess of 10 percent for 
right knee arthritis.  

4.  Entitlement to restoration of a 10 percent rating for left 
knee arthritis for the period between September 1, 2003 and July 
29, 2009. 

5.  Entitlement to a rating in excess of 10 percent for left knee 
arthritis for the period beginning July 29, 2009.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to July 
1982.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from February 1997 and June 2003 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.  

In August 2010 the Veteran testified at a hearing before the 
undersigned Veterans Law Judge at the Board's Central Office in 
Washington, D.C.  The Veteran also testified before a hearing 
officer at the RO in February 1998.  Transcripts of the hearings 
are of record.

In July 2003, the Veteran filed a claim for entitlement to a 
total disability rating due to individual employability resulting 
from service-connected disability (TDIU).
As noted below, this issue is referred for adjudication by the 
Agency of Original Juristicion (AOJ).  However, the Board notes 
that the Court of Appeals for Veterans Claims (Court) has 
recently held that a request for TDIU is not a separate claim for 
benefits, but is rather part of the adjudication of a claim for 
increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  Thus, when entitlement to TDIU is raised during the 
appeal of a rating for a disability, it is part of the claim for 
benefits for the underlying disability.  Id at 454.  Therefore, 
the claim for TDIU filed by the Veteran in July 2003 is part of 
the claims for increased ratings currently on appeal.  As the RO 
has not adjudicated this issue, the Veteran would be prejudiced 
if the Board were to decide this claim without prior adjudication 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been addressed 
by the agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  

In a May 2010 statement, the Veteran also raised the issue of 
whether new and material evidence has been submitted to reopen 
entitlement to service connection for diabetes as secondary to 
service-connected right knee disability.  In addition, the 
Veteran's May 2010 statement included claims for entitlement to 
service connection for heart trouble and diabetic neuropathy as 
secondary to his right knee disability.  

The claim of whether new and material evidence has been 
submitted to reopen entitlement to service connection for 
diabetes and the claims for entitlement to service 
connection for heart trouble, diabetic neuropathy, and 
TDIU have not been adjudicated by the AOJ.  Therefore, the 
Board does not have jurisdiction over them and they are 
referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In support of his claim for an increased rating for residuals of 
a right meniscectomy, the Veteran submitted an April 2000 
decision from the Social Security Administration (SSA) granting 
entitlement to supplemental security income based, in part, on 
his right knee disability.  While the claims folder contains the 
decision from the SSA, there is no indication that attempts have 
been made to procure medical records from the SSA.  In this case, 
efforts to obtain medical documentation from SSA are required 
pursuant to 38 C.F.R. § 3.159(c)(2).  See also Baker v. West, 11 
Vet. App. 163, 139 (1998) (VA's duty to assist includes obtaining 
SSA records when the veteran reports receiving SSA disability 
benefits, as such records may contain relevant evidence).

During his August 2010 hearing, the Veteran testified that he was 
treated for his service-connected knee conditions at the 
Asheville VA Medical Center (VAMC) during the period prior to 
2003 and again since 2009.  Although the Veteran submitted a June 
2010 X-ray report from the VAMC, his testimony indicates that 
there are additional records of medical treatment pertaining to 
his service-connected knee disabilities at the VAMC dating from 
2009.  The procurement of potentially pertinent VA medical 
records referenced by the Veteran is required.  Where VA has 
constructive and actual knowledge of the availability of 
pertinent reports in the possession of the VA, an attempt to 
obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  Therefore, upon remand, medical records from 
the VAMC dating from 2009 should be procured and associated with 
the claims folder. 

The Veteran also testified at the August 2010 hearing that he 
underwent treatment for his knee disabilities with a private 
physician from 2003 to 2009.  VA has a duty to obtain relevant 
records of treatment reported by private physicians.  Massey v. 
Brown, 7 Vet. App. 204 (1994).  While the AOJ attempted to obtain 
records from this physician in July and November 2002, the 
requests were returned by the postal service as the address 
provided by the Veteran was not correct.  The Veteran should be 
contacted and asked to execute a release for his private 
physician, to include the correct address, to allow for the 
procurement of any records related to his current claims. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided a medical 
release form and specifically requested to 
execute it to authorize VA to obtain all 
medical treatment records from Dr. Michael 
Mayfield.  The Veteran should be informed that 
the previous address provided for this 
physician was incorrect.  
2.  Obtain medical records from the Asheville 
VAMC since 2009.

3.  SSA should be contacted, and all records 
of medical treatment associated with the 
grant of disability benefits should be 
requested.  All records obtained pursuant to 
this request must be included in the 
Veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.

4.  Readjudicate the claims on appeal.  If the 
benefits sought on appeal remain denied, 
provide the Veteran and his representative a 
supplemental statement of the case and allow 
the appropriate time period for a response 
before returning the claims folder to the 
Board. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



